 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDAtlasEngineWorks,IncandTeamsters,Chauffeurs,Warehousemen and Helpers Local No20, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of AmericaCase 8-CA-3990February 9, 1970SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, BROWN, AND JENKINSOnMarch20,1967,theNationalLaborRelations Board issued its Decision and Order in theabove-entitledproceeding,findingthattheRespondent had engaged in and was engaging inunfair labor practices in violation of Section 8(a)(1)and (5)of the NationalLaborRelationsAct, asamended,and ordered that the Respondent ceaseand desist therefrom and take certain affirmativeactiontoremedy the unfair labor practices 'Thereafter,on June 28,1968, the United StatesCourt of Appeals forthe Sixth Circuit affirmed theBoard's findings that the Respondent had engagedin conduct violative of Section 8(a)(1) and (5) andgranted enforcement of the Board's order 2On June 16,1969, the SupremeCourt of theUnited States issued its opinioninN L R B vGisselPacking Company'inwhich it laid downcertain guidelines relative to the propriety of findingviolations of Section 8(a)(5) and issuing orders tobargain upon such violations or violations of othersectionsof the Act On June 23,1969 the SupremeCourtgrantedtheRespondent'spetitionforcertiorari and remanded the case totheCourt ofAppeals for the Sixth Circuit with instructions toremand the case to the Board for furtherconsideration in the light of its decision inGissel 'Accordingly,on October 30, 1969, the Sixth Circuitremanded the case for further consideration in thelight ofGisselPursuant to thecourt's remand theBoard issued a notice inviting the parties to submitstatementsofpositionwithrespecttotheapplicationofGisseltotheproceedingTheRespondent,theChargingParty,and the GeneralCounselfiledstatementsinsupportof theirrespective positions SWe have again reviewed theentire record,including the statements of position,affirm the Board's original finding and order in thisrespect for the reasons stated belowIn its decision of March 20,1967,theBoardfound that the Respondent,bothbefore and after itdenied the Union'srequestfoiiXi'cognitionand1163 NLRB 486'396 F 2d 775 (C A 6)'395 U S 5754395 U S 828'Respondent s request for oral argument is denied Respondent s positionon the remand issues is adequately presented in its statement and thepresent record is appropriate for the resolution of those issuesbargaining, engaged in the following conduct inviolation of Section 8(a)(1) of the Act coercivelyinterrogated its employees as to their own or fellowemployees'unionsympathiesandleanings,threatened economic reprisals against employees forengaging in union activities, conditioned jobadvancement upon abandonment or renunciation ofunion activity, created an impression among theemployees of surveillance of union activities, andpromulgated,maintained,andenforcedano-solicitation and no-distribution ruleWith respectto the 8(a)(5) allegation of the complaint, it wasfound that (1) the Union had obtained validauthorization cards from a majority of employees inan appropriate unit at the time of its demand forrecognition and bargaining and that the Union wasthusentitledtorepresenttheemployees forcollective-bargainingpurposes,and(2)theRespondent's refusal to bargain with the Unionthereafter was motivated not by a good-faith doubtof the Union's majority status, but by a desire togain time in which to dissipate that representativestatusThe Board concluded that the Respondent'srefusal to bargain violated Section 8(a)(5) and (1) ofthe Act and issued a bargaining order to remedy theunfair labor practicesThe Supreme Court, in setting forth generalprinciples applicable to the issuance of bargainingorders, held that the Board has authority to issuesuch orders to remedy unfair labor practices "socoercive that, even in the absence of a Section8(a)(5) violation, a bargaining order would havebeen necessary to repair the unlawful effect of those[unfair labor practices] "6 In addition, the Courtapproved the Board's authority to issue a bargainingorder "in less extraordinary cases marked by lesspervasive practices which nonetheless still have thetendency to underminemajoritystrengthandimpede the election processes "' In such situation,the Board must examine the nature and extent ofthe employer's unlawful conduct and ascertain thelikelihood that the use of traditional remedies wouldensure a fair electionThe Court instructed theBoard to decide whether "even though traditionalremediesmight be able to ensure a fair electionthere was insufficient indication that an electionwould definitely be a more reliable test of theemployees' desires than the card count taken beforethe unfair labor practices occurred "SWe have reexamined the facts of this case withthese instructions in mind The record shows, as theBoard has heretofore found, that the Respondent'semployees had designated the Union as theirbargaining representative by means of unambiguousauthorization cards ' In response to the Union's'N L—R B v Gore! Packing Company395 U S 575 615'Id of y614'!d at 616'We reject the Respondents contentionthat the Cou't s discussion inGisse!ofthe Board s rules regarding challenges to cards on the basis ofmisrepresentations as to their purpose in any way warrants disturbance of181 NLRB No 13 ATLAS ENGINE WORKS, INC.organizationefforts,however,theRespondentengaged in a systematic campaign to identify unionadherents and to destroy the Union's majority bymeansofcoercion,interference,and threats,including numerous threats of economic reprisal forsupport of the Union. Its unfair labor practices wereso coercive in nature as to require, even in theabsence of an 8(a)(5) violation, a bargaining orderto repair their effect.We find, in any event, that theRespondent's unfair labor practices were of such apervasive character as to make it unlikely that theircoerciveeffectswouldbeneutralizedbyconventional remedies so as to produce a fairelection.In these circumstances, we believe thatemployee sentiment as expressed through theauthorization cards is a more reliable measure oftheir desires on the issue of representation in thiscase than an election would be. We therefore findthatby refusing to bargain with the Union andengaging in the unfair labor practices describedabove, Respondent violated Section 8(a)(5), and thatto effectuate the policies of the Act, a bargainingorder is required to remedy its refusal to bargain aswell as its other unfair labor practices.'°We accordingly, reaffirm the unfair labor practicefindingand the remedy provided in the originalDecision and Order.the Trial Examiner's rulings herein.We note thattheCourt specificallyapproved the rules announcedin theCumberland Shoe Co.144 NLRB1268, enfd.351 F 2d 917 (C A 6), andLevi Strauss,172 NLRB No 57,casesOur review of the challenges herein leads us to the conclusion thattheTrialExaminer's resolution of the challenges was governed by thestandard approvedby the Court"The Respondent contends that in view of length of time since theoriginal election and the more than 80 percent turnover of personnel inSUPPLEMENTAL ORDER53In view of the foregoing, and on the basis of therecord as a whole, the National Labor RelationsBoard affirms its Order of March 20, 1967, in thisproceeding.that period,a rerun election rather than a bargaining order is the mostappropriate remedy in the instant caseWe do not agree In effect,Respondent seeks to benefit from its own illegal actions in thwarting itsformer employees'desire for representation by advocating the right of itspresent employees to refrain from such activities.However,delay isinherent in Board litigation under the scheme ofthe Act Inview of ourfindingof pervasiveunfair labor practices committedby theRespondent,to withhold a bargaining order pending a new election,which may again beinterfered with by Respondent,is to put a premium on protracted litigationby an employerFrito-Lay.Inc,169NLRBNo 115,ThriftDrugCompany,167NLRB No. 57Under similar circumstances the NinthCircuit recently statedThe delayis not the fault of the union;if it is anyone's fault,it is that ofthe employer But regardlessof fault,it is an unfortunate but inevitableresult of the process of hearing,decision and review prescribed in theActAnd to denyenforcement,withorwithoutremand forreconsideration on the basis of facts occurring after the Board's decision,is to put a premium upon continued litigation by the employer; it canhope that the resultingdelaywill produce a new set of facts, as to whichthe Board must then readjudicate .Emphasis is given to the rapid turnover in the employer's personnel asa reason for not enforcing the order. But we think that this is a reasonto enforceOtherwise there will be an added inducement to the employerto indulge in unfair labor practices in order to defeat the union in anelectionHe will have as an ally, in addition to the attrition of unionsupport inevitably springing from delay in accomplishing results,the factthat turnover itself will help him,so that the longer he can hold out thebetter his chancesof victorywill be"IN L R B v. L B FosterCompany,418 F 2d I, 4, 5 (C A 9) ] Accordingly,Respondent's motionfor remand and to reopen the record,which is founded on the abovecontentions,is denied.